DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-8 are pending.  

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 05/19/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.   

There are insufficient antecedent bases for the following limitations in claim 1:
line 3: “the on-site temperature”. 
lines 13-14: “the time of transmitting the ultrasonic signal”. 
line 18: “the time for receiving the ultrasonic signal ”. The word “ground” doesn’t seem to fit in here. 
line 53: “the amplitude of various noise”. 
line 73: “the width of the dynamic range”. 
line 91: “the quantity”. 
line 108: “the corresponding soap”. 

Claim 1 twice recites ‘a high definition camera’ (line 12 and line 45). Are they referring to the same camera? Please clarify. 
Claim 1 recites ‘a of the second largest amplitude secondary noise type’ (line 55). The phrase is confusing and seems grammatically incorrect. 

Claim(s) not mentioned specifically is/are dependent on indefinite antecedent claims.

Allowable Subject Matter
Claims 1-8 would be allowable if the rejection under U.S.C. 112(b) above are overcome.
The following is a statement of reasons for the indication of allowable subject matter.
The claimed invention is directed to a multifunctional handle-type electrical blow dryer. Prior art of record fails to teach or render obvious independent claim 1 which recites structural and functional details of various composing elements of the blow dryer. 
The following references of record are most relevant:
CN 107928070 (IDS) discloses a multifunctional handle-type electric hair dryer, comprising a temperature sensor to sense ambient temperature, and a processor to control heating level of an electric heating element.
US 20180027940 discloses a hair drying/styling apparatus that houses a control circuit board and an infrared or temperature sensor (or camera) in order to detect an individual's hair condition moisture level to determine a user specific, customizable dryer setting.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI LIU/Primary Examiner, Art Unit 2666